April 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          INDIRA S. PATEL, Appellant

NO. 14-12-00809-CV                          V.

            PATRICK O'CONNOR & ASSOCIATES, LP, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Patrick
O'Connor & Associates, LP, signed, June 15, 2012, was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We order
the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We order appellee, Patrick O'Connor & Associates, LP, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.